DETAILED ACTION
Examiner acknowledges preliminary amendments dated 3/24/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-10, 12, 13, 15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (KR-101191717 attached translation, hereinafter Lee).
Regarding claims 1, 18, Lee teaches a thermally actuated fibre optic cutting device (abstract) including: 
a housing configured to receive an optical fibre element which passes through the housing from one side of the housing to another side of the housing in one continuous portion (555, 565, 600 Fig 4), wherein the optical fibre element is capable of transmitting a source of light along its length (abstract, Fig 1); 
one or more retaining portions for retaining the optical fibre element (fiber is held by the top portion of 500 Fig 4a, b); and,
 a cutting element disposed within the housing for cutting the continuous portion of the optical fibre element in response to a change in temperature (para 7 page 3), the cutting element being moveable in a direction towards the continuous portion of the optical fibre element (Fig 2a, b).  

With respect to claim 2, Lee teaches the continuous portion of the optical fibre element is cut by the cutting element at a location adjacent the retaining portion when the cutting element is moved towards the optical fibre element (Fig 4a, b).  
	Regarding claim 3, Lee teaches the cutting element cuts the continuous portion of the optical fibre element by shearing through the optical fibre (560 Fig 4a,b).  

With respect to claim 4, Lee teaches the optical fibre element is in the form of one continuous length which begins at one end outside of the housing and ends at another end outside of the housing (Fig 1, 3a, 4a).  
Regarding claim 5, Lee teaches the cutting element is moved towards the continuous portion of the optical fibre element by a material that physically transforms due to the change in temperature wherein the material that physically transforms is contained within the housing (para 7 page 4, Fig 4a, b).  
With respect to claim 8, Lee teaches the material that physically transforms is located towards and contained within one end of the housing (para 7 page 4, Fig 4a, b), the cutting element is positioned adjacent the material that physically transforms, and the continuous portion of the optical fibre element is located on the other side of the cutting element from the material that physically transforms (para 7 page 4, Fig 4a, b).  
Regarding claim 9, Lee teaches the cutting element includes a cutting surface located on the other side of the cutting element from the material that physically transforms and facing the continuous portion of the optical fibre element (Fig 4a, b) wherein the cutting surface is capable of severing the continuous portion of the fibre optic element adjacent the retaining portion when moved towards the continuous portion of the optical fibre element (para 7 page 4, Fig 4a, b).  

With respect to claim 10, Lee teaches including a seal member located between the material that physically transforms and the cutting element (sealing cap 550, para 5 page 4, Fig 4).  
Regarding claim 12, Lee teaches a upon the change in temperature, the material that physically transforms urges the seal member and the cutting element together towards the continuous portion of the optical fibre element (para 6 page 4).  

With respect to claim 13, Lee teaches the optical fibre element passes through the housing from one side of the housing to another side of the housing in one continuous portion via two openings located in the housing (fiber 600 passes through a hole as shown in Fig 4) , wherein the one or more retaining portions is provided by at least one or both of the perimeter surfaces of the two openings whereby the continuous portion of the fibre optic element is retained by the perimeter surface of the or both openings from moving in a direction away from the cutting element (fiber 600 is held within the hole by the top portion of housing 500 Fig 4).  
Regarding claim 15, Lee teaches the cutting surface of the cutting element moves along an inside surface of the housing when moved towards the continuous portion of the optical fibre element (Fig 560 4a, b).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR-101191717 attached translation, hereinafter Lee) as applied to claim 1, further in view of Lamb et al. (2015/0316939 hereinafter Lamb).
	Regarding claim 6, Lee does not teach the material that physically transforms is selected from a material that transforms from a solid to a liquid due to the change in temperature.  Lee teaches a material that expands due to temperature and actuates a fiber cutter (Fig 4a, b).

	Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include wax as taught by Lamb for reliable operation.

With respect to claim 7, Lee does not teach the material that physically transforms is selected from a wax composition.  
Lamb teaches the material that physically transforms is selected from a wax composition.  
 (para 34). 
	Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include wax as taught by Lamb for reliable operation.

Claims 11, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR-101191717 attached translation, hereinafter Lee).

With respect to claim 11, Lee teaches the seal member (sealing cap 550, para 5 page 4, Fig 4)  except for the seal is in the form of a hydraulic seal. Lee teaches forming a seal by means of actuator moving upward and cutting the fiber (550 Fig 4).
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a hydraulic since the examiner takes Official Notice of the equivalence of seal formed by moving an actuator upward for their use in the sealing of fibre art and the selection of any of these known equivalents to hydraulic seal would be within the level of ordinary skill in the art. (see MPEP 2144.06)
Regarding claim 14, Lee teaches  the perimeter surfaces of the two openings (555, 565 Fig 4a, b, 73 Fig 6a, b) and provide a clearance fit around the optical fibre element (clearance/gap around fibre 73 shown in Fig 7a, b) except for are circular in form.
However, it has been held that insignificant changes to shape which do not contain critical design requirements are a matter of choice which one having of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed limitation is significant. See MPEP 2144.04 (IV-B).  Furthermore, fibers are circular and therefore, the opening through the housing would be circular.


With respect to claim 16, Lee teaches the housing includes the cutting surface includes a complementary shape which moves along an inside surface of the housing (99 Fig 6a, b) and one or more retaining portion (top portion of 70 Fig 6a, b) except for a cylindrical form.
However, it has been held that insignificant changes to shape which do not contain critical design requirements are a matter of choice which one having of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed limitation is significant. See MPEP 2144.04 (IV-B).   

Regarding claim 17, Lee teaches a 17. (Original) A thermally actuated fibre optic cutting device according to claim 16 wherein the cutting element includes a cylindrical portion including a cutting surface provided by a perimeter region located on the cylindrical portion, the cutting surface surrounding a concave central region, wherein the perimeter region of the cutting element provides a complementary shape to the inside surface of the housing.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nasir U. Ahmed/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855